Title: To Thomas Jefferson from Isaac Seymour, Jr., 24 December 1808
From: Seymour, Isaac, Jr.
To: Jefferson, Thomas


                  
                     Sir
                     
                     Charleston December 24th. 1808
                  
                  The under signed is the person, who, had the Honour of addressing you in July 1807; as Chairman of the convention of Masters of Vessels who then met for the purpose of offering their services to their beloved Cuntry, then unprovkedly insulted by the outrageous attack on the Chesapeak; &, still being activated by the same ardour to engage in my Cuntry’s defence, I take the liberty with deference to solicit your attention to me at this time, when I perceive there is to be an augmentation of Naval Officers, for aney appointment in our Navy to which you may think me adequate—I beg leave to observe that I am young (29 Years old) have been regulary bred to the sea, commanded until the Embargo a square rigged vessel and am a native of this State, as well as [a] father; who, with the rest of my family were zealously attached to our country d[uring] the whole of our glorious revolutionary struggle.
                  I have the honour to be with the highest respect your excellency Obt humble Sevt.—
                  
                     Isaac Seymour Junr
                     
                  
               